In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-382V
                                          (Not to be published)

*****************************
                            *
KAREN G. SCHMIDT,           *
                            *                                             Filed: July 30, 2015
                Petitioner, *
                            *                                             Decision by Stipulation; Attorney’s
           v.               *                                             Fees & Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Diana L. Stadelnikas Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner

Justine Walters, U.S. Dep’t of Washington, DC, for Respondent

                            ATTORNEY’S FEES AND COSTS DECISION1

       On June 7, 2013, Karen Schmidt filed a petition seeking compensation under the National
Vaccine Injury Compensation Program. On January 12, 2015, Petitioner’s counsel moved for a
decision on the record. On January 28, 2015, Respondent responded, arguing that the case be
dismissed. I then issued a decision dismissing the case for insufficient proof on March 11, 2015.

        The parties have now filed a stipulation on July 30, 2015, in which they jointly propose
that Petitioner’s counsel receive a lump sum of $20,469.00, in the form of a check payable to
Petitioner and Petitioner’s counsel. In addition, and in compliance with General Order No. 9,
Petitioner has represented that she did incur any reimbursable costs in proceeding on this petition.

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award should be made in the form of a check in the amount of $20,469.00 payable jointly to
Petitioner and Petitioner’s counsel, Diana L. Stadelnikas Sedar, Esq. In the absence of a motion
for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.2


         IT IS SO ORDERED.
                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.